DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 10/04/22. Claims 1 and 4 have been amended and claims 2 and 3 have been cancelled. Claims 1 and 4-6 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “which is connected to the supporting band main body and contacts and is configured to support the upper portion of the user’s head at two or more points” is unclear as to what “contacts” what. Do you mean to say “the supporting band main body is configured to support and contact…” or does the supporting band main body contact something else?

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the front supporting main body” in line 2 is referring to, there is no antecedent basis for this term and the previously recited structures are “two front supporting main bodies”, “a band main body” and “a front supporting unit”, which make “the front supporting main body” structure unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pereira et al. (US 2017/0238643).
In regard to claim 1, Pereira et al. teaches a head band comprising: a band main body coupled to a helmet and comprising a front supporting unit that is configured to contact and support a front surface of a user's head (paragraph 0064); a supporting band rotatably coupled to the band main body (see annotated figure below), wherein the supporting band is configured to contact and support an upper portion of the user's head (see annotated figure below); and an adjusting band, which faces the front supporting unit, is coupled to the band main body, and is configured to contact and support a rear surface of the user's head (see annotated figure below), and is length-adjustable (see annotated figure below and adjustable openings as illustrated in figure 2B), wherein the supporting band comprises a single supporting band main body of which both end portions are coupled to the band main body (see annotated figure below); and a contacting portion (see annotated figure below), which is connected to the supporting band main body and contacts and is configured to support the upper portion of the user's head at two or more points (see annotated figure below), wherein the front supporting unit comprises: two front supporting main bodies, which are arranged side by side and apart from one another (see annotated figure below); and a front adjusting unit configured to connect the two front supporting main bodies (see annotated figure below), and wherein a cut portion is formed at each of the two front supporting main bodies to open the center portion thereof (see annotated figure below), and the front adjusting unit comprises a front adjusting main body which is formed in an 'X' shape and coupled to each the cut portion of the two front supporting main bodies (see annotated figure below).  

    PNG
    media_image1.png
    456
    655
    media_image1.png
    Greyscale


 	In regard to claim 4, Pereira et al. teaches wherein a front supporting wing protrudes from side portions of the front supporting main body around a lengthwise direction of the two front supporting main bodies (see protruding portion towards center 1505 and 1510 in figure 2A).
  
 	In regard to claim 5, Pereira et al. teaches wherein the contacting portion comprises: a moving main body configured to be movable on the supporting band main body (1310); and a plurality of supporting portions, which are coupled to the moving main body and are arranged on both sides around an axis in a lengthwise direction of the supporting band main body (either ends of main body 1310 including screw bases in figure 2A or portions on 1505 and 1510 in figures 2A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 2017/0238643) in view of Huh (US 2017/0150771).
 	Pereira teaches wherein the adjusting band comprises an adjusting band main body coupled to the band main body (See annotated figure above). However, Pereira does not fully detail the rear adjusting band structure.
 	In regard to claim 6, Huh teaches a helmet adjusting band wherein the rear adjusting band comprises a main body coupled to the main body (see annotated figure below); a rear adjusting main body coupled to the adjusting band main body and adjusting a length of the adjusting band main body (see annotated figure below); a base configured to contact and support a rear surface of a head; and a base connector configured to connect between the rear adjusting main body and the base and separate the rear adjusting main body and the base from each other (see annotated figure below and paragraphs 0008-0011).

    PNG
    media_image2.png
    507
    525
    media_image2.png
    Greyscale

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the adjusting band of Pereira with the rear adjusting main body and base as provided by Huh, since the adjusting band of Pereira provided with the rear adjusting main body and base as provided by Huh would provide a rear adjusting band that is capable of being adjusted to fit the user’s head and provide a comfortable base for the user’s head to rest against when worn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732